Citation Nr: 0619177	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  98-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. §1151 for 
complications of  non-healing decubitus ulcers as a result of 
treatment or the lack thereof provided by the Department of 
Veterans Affairs Medical Center (VAMC) in Palo Alto, 
California, from 1984 to 1986.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. §1151 for complications 
of treatment for a non-healing decubitus ulcer, at the VA 
Medical Center (VAMC) Palo Alto, from 1984 to 1986.  In 
November 2003, the Board remanded the appeal to the RO for 
additional development, to include obtaining a VA medical 
examination and opinion.  As explained in more detail below, 
the requested development was not completed.

In a May 2006 appellant's brief, the representative raised a 
claim for entitlement to a temporary total rating for the 
veteran's complications from decubitus ulcers based upon 
hospitalization and convalescence as provided by 38 U.S.C.A. 
§§ 4.29 and 4.30 (2005).  However, such a claim is premature 
as service connection or compensation under 38 U.S.C.A. 
§ 1151 are not currently in effect for this disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that he developed 
complications from a non-healing decubitus ulcer as the 
result of negligent treatment at a VAMC.  He alleges that a 
piece of NU-Gauze was left as packing in a non-healing wound 
during the 1980's.  The veteran's representative also raised 
an issue of whether noncompliance with standard medical 
protocols during a surgical procedure  performed in December 
1997, activated a dormant bacteria, and resulted in 
additional disability as contemplated by 38 U.S.C.A. § 1151.

By way of brief background, in November 1975, the veteran 
sustained a severe injury to the lower back when he was 
struck by a mobile home that slipped from its foundation.  
The injury resulted in an L1 fracture and spinal cord injury, 
which led to impaired left and right lower extremity motor 
strength.  He subsequently developed multiple decubitus 
ulcers on the buttocks and proximal right thigh.  
Consequently, he underwent multiple medical procedures in an 
attempt to heal these open wounds.  He claims that following 
one of these VA hospitalizations, a long gauze cord used for 
treatment was left as packing in a non-healing wound and 
traveled through his right leg and exited from the front of 
the thigh a year later.  In December 1997, he had Harrington 
rods removed from his spine.  Three days later, his right 
buttock swelled up and surgical intervention was required to 
drain pus from an open sore.  

Pursuant to the December 2003 Board remand, the veteran 
underwent a VA examination in June 2004.  The examiner 
indicated having reviewed the claims file in preparation for 
the examination.  Although the clinician noted that the 
medical records did not document the gauze or resultant 
abscess with imaging, he indicated that the clinical course 
was consistent with the alleged gauze having been present 
during the claimed period of time, as the wounds would not 
heal.  The examiner concluded, however, that there was no 
error or lack of skill in the performance of the December 
1997 procedure, because there was no particular protocol for 
persons with spinal chord injury (SCI) who may have wound 
contamination and bacterial overgrowth.  

The veteran's representative asserted that the examiner who 
prepared the June 2004 VA medical report, failed to address 
whether the veteran had additional disability during the 
period of 1984 to 1986.  He further contended that that the 
clinician did not consider VA protocols and infection 
controls for patients with SCI, which are currently in place 
at the VA medical centers and were in place in 1997.  The 
representative also noted that the VA physician failed to 
address whether a disability had resulted from an event not 
reasonably foreseeable.  

In view of the foregoing, the RO sent the veteran's case file 
to a different VA examiner to address the outstanding 
questions raised by the veteran's representative.  However, 
the examiner declined to address the issues without the 
pertinent Operating Room Infection Control Protocols being 
readily available.   The veteran's service representative 
responded in a brief dated in May 2006 that the VA 
examination reports failed to comply with the Board's 
directives in that the clinicians did not address all the 
issues pursuant to the November 2003 remand.  The Board 
concurs.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims held that 
a remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board finds that the most 
recent examiners' refusal to address the central question at 
hand because the pertinent Operating Room Infection Control 
Protocols were not "readily available" is not acceptable.  
Accordingly, the Board agrees with the representative's 
assertion that a Veterans Health Administration (VHA) medical 
opinion is warranted.

Prior to obtaining the necessary VHA opinion, however, the 
Board finds that additional development is warranted that can 
only be satisfied through a remand.  Specifically, in 
November 2005, the veteran submitted a statement wherein he 
claimed to have received treatment in August 2005 at the VA 
in White City, Oregon, for reoccurring swelling and 
infections in the right thigh.  In a statement received in 
April 2006, he stated that in January and February 2006, his 
right inner thigh became re-infected with dormant bacteria 
that he contends has been there since the NU-Gauze was left 
in his right thigh.  The veteran indicated having received 
medical treatment for this condition at the Puget Sound VA 
Hospital located in Seattle, Washington.

In light of the evidence of more recent relevant treatment 
for a non-healing decubitus ulcer, the Board must remand to 
secure the additional medical records before sending the 
entire claims file, which will contain all of the known 
relevant medical evidence, to the VHA physician for an 
opinion.  The RO should secure any additional post-service 
medical records relating to evaluation or treatment for non-
healing decubitus ulcers, to include medical records from the 
VA medical center in White City, Oregon, and the Puget Sound 
VA Hospital in Seattle, Washington, that may be available.  
38 C.F.R. § 3.159(c)(2) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for non-
healing decubitus ulcers since December 
2001.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained. 

In particular, the AMC/RO must contact 
the VA medical center in White City, 
Oregon, and the Puget Sound VA Hospital 
in Seattle, Washington, for the purpose 
of obtaining all hospital and out-
patient clinic records of the veteran 
that have not already been secured and 
associate them with the claims file. 

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

2.	Once all available medical records 
have been received, the RO should issue 
a Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the 
evidence added to the record since the 
March 2006 Supplemental Statement of 
the Case.  

Thereafter, the RO should return the 
case file to the Board in Washington, 
D.C.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

